                                                                                                       E-FILED
                                                                 Wednesday, 03 October, 2018 03:52:50 PM
                                                                             Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
BENJAMIN MANN and SAMANTHA WADE, )
                                          )
                  Plaintiffs,             )
      v.                                  )     Case No. 17-CV-2300
                                          )
CITY OF URBANA, et al.,                   )
                                          )
                  Defendants.             )

                                             ORDER

        A Report and Recommendations (#49) was filed by the Magistrate Judge in the above cause

on September 18, 2018. More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made.              See 28 U.S.C. § 636(b)(1).       The

Recommendation of the Magistrate Judge is, therefore, accepted by the court. See Video Views, Inc.

v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

        (1) The Report and Recommendation (#49) is accepted by this court.

        (2) Plaintiff Samantha Wade’s case is DISMISSED for lack of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).

        (3) This case is referred to the Magistrate Judge for further proceedings in accordance with

this order.

                            ENTERED this 3rd day of October , 2018.

                                      s/ COLIN S. BRUCE
                                     U.S. DISTRICT JUDGE
